On this appeal counsel for appellant contend that the evidence and exhibits adduced by the plaintiff below were legally sufficient to justify the entry of a final decree establishing a resulting trust. Our study of all the testimony has been made in the light of this contention and we have reached the conclusion, that the order dismissing the bill of complaint was free from error and within the rule previously enunciated by this Court. The rule is that the testimony relied upon to establish a resulting trust must be clear, strong and unequivocal. See Lofton v. Sterrett, 23 Fla. 565, 2 So. 837; McGill v. Chappelle, 71 Fla. 479, 71 So. 836; Lange v. Lange,133 Fla. 447, 182 So. 807, and similar cases.
Affirmed.
THOMAS, C. J., TERRELL and CHAPMAN, JJ., and FABISINSKI, Associate Justice; concur.